            Case 1:20-cv-01002-APM Document 119 Filed 09/14/20 Page 1 of 5



1

2

3                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF COLUMBIA
4

5
     CONFEDERATED TRIBES OF THE CHEHALIS
     RESERVATION, et al.                 Case No.: 1:20-cv-01002-APM
6
                 Plaintiffs,
7          v.

8    STEVEN MNUCHIN, SECRETARY, UNITED
     STATES DEPARTMENT OF THE TREASURY
9
                 Defendant.
10   _________________________________________
11   CHEYENNE RIVER SIOUX TRIBE, et al.          Case No. 1:20-cv-01059-APM
12               Plaintiffs,
           v.
13
     STEVEN MNUCHIN, SECRETARY, UNITED
14
     STATES DEPARTMENT OF THE TREASURY
15
                 Defendant.
16   _________________________________________

17   UTE TRIBE OF THE UINTAH AND OURAY
     RESERVATION                                 Case No. 1:20-cv-01070-APM
18
                 Plaintiff,
19         v.

20   STEVEN MNUCHIN, SECRETARY, UNITED
     STATES DEPARTMENT OF THE TREASURY
21
                 Defendant.
22

23
     CONFEDERATED TRIBES PLAINTIFFS’ NOTICE OF WITHDRAWAL OF MOTION
24

25
     NOTICE OF WITHDRAWAL OF MOTION                                      Kanji & Katzen, P.L.L.C.
     – Page 1                                                              811 1st Ave., Suite 630
                                                                               Seattle, WA 98104
                                                                                    206-344-8100
             Case 1:20-cv-01002-APM Document 119 Filed 09/14/20 Page 2 of 5



1           At 2:30 pm ET today, September 14, 2020, the Confederated Tribes Plaintiffs filed a

2    motion, ECF No. 118, to extend the injunction pending appeal entered by this Court on July 7,

3    2020, which stayed the Court’s Order of June 26, 2020, ECF No. 98, “until the earlier of

4    September 15, 2020, or resolution of this matter by a three-judge panel of the D.C. Circuit[.]”

5    ECF No. 107 at 6. Two hours later, at 4:24 pm ET, the United States Court of Appeals for the

6    D.C. Circuit issued an order, on the Court’s own motion, enjoining the Secretary of the Treasury

7    “from disbursing or otherwise paying Title V funds to any Alaska Native regional or village

8    corporations pending resolution of these consolidated appeals.” Doc. #1861346. The D.C.

9    Circuit’s order moots the Confederated Tribes’ motion from earlier today, ECF No. 118, and the

10   Confederated Tribes accordingly withdraw the motion.

11                  Dated this 14th day of September, 2020.

12
                                                  KANJI & KATZEN, P.L.L.C.
13
                                                  /s/ Riyaz A. Kanji
14                                                Riyaz A. Kanji, D.C. Bar # 455165
                                                  303 Detroit Street, Suite 400
15
                                                  Ann Arbor, MI 48104
                                                  Telephone: 734-769-5400
16
                                                  Email: rkanji@kanjikatzen.com
17
                                                  /s/ Cory J. Albright
18                                                Cory J. Albright, D.C. Bar # WA0013
                                                  811 1st Avenue, Suite 630
19                                                Seattle, WA 98104
                                                  Telephone: 206-344-8100
20                                                Email: calbright@kanjikatzen.com

21                                                Co-Counsel for the Confederated Tribes of the
                                                  Chehalis Reservation and the Tulalip Tribes
22
                                                  Counsel for the Houlton Band of Maliseet Indians,
23                                                Akiak Native Community, Asa’carsarmiut Tribe
                                                  and Aleut Community of St. Paul Island
24

25
     NOTICE OF WITHDRAWAL OF MOTION                                                     Kanji & Katzen, P.L.L.C.
     – Page 2                                                                             811 1st Ave., Suite 630
                                                                                              Seattle, WA 98104
                                                                                                   206-344-8100
           Case 1:20-cv-01002-APM Document 119 Filed 09/14/20 Page 3 of 5



1                                      CONFEDERATED TRIBES OF THE CHEHALIS
                                       RESERVATION
2
                                       /s/ Harold Chesnin
3                                      Harold Chesnin, WSBA # 398
                                       Lead Counsel for the Tribe
4
                                       420 Howanut Road
                                       Oakville, WA 98568
5
                                       Telephone: 360-529-7465
6                                      Email: hchesnin@chehalistribe.org

7
                                       TULALIP TRIBES
8
                                       /s/ Lisa Koop Gunn
9                                      Lisa Koop Gunn, WSBA # 37115
                                       Tulalip Tribes, Office of the Reservation Attorney
10                                     6406 Marine Drive
                                       Tulalip, WA 98271
11                                     Telephone: 360-716-4550
                                       Email: lkoop@tulaliptribes-nsn.gov
12

13
                                       THE NAVAJO NATION
14
                                       /s/ Paul Spruhan
15                                     Doreen McPaul, AZ Bar No. 021136
                                       Attorney General
16                                     Paul Spruhan, D.C. Bar No. AZ0017
                                       Assistant Attorney General
17                                     P.O. Box 2010
                                       Window Rock, AZ 86515
18                                     Telephone: (928) 871-6345
                                       Email: dmcpaul@nndoj.org
19                                     Email: pspruhan@nndoj.org

20
                                       ROTHSTEIN DONATELLI LLP
21
                                       /s/ Eric Dahlstrom
22
                                       Eric Dahlstrom, AZ Bar No. 004680
                                       April E. Olson, AZ Bar No. 025281
23
                                       1501 West Fountainhead, Suite 360
24
                                       Tempe, AZ 85282

25
     NOTICE OF WITHDRAWAL OF MOTION                                         Kanji & Katzen, P.L.L.C.
     – Page 3                                                                 811 1st Ave., Suite 630
                                                                                  Seattle, WA 98104
                                                                                       206-344-8100
           Case 1:20-cv-01002-APM Document 119 Filed 09/14/20 Page 4 of 5



1                                      Telephone: (480) 921-9296
                                       Email: edahlstrom@rothsteinlaw.com
2                                      Email: aeolson@rothsteinlaw.com
3                                      Richard W. Hughes, NM Bar No. 1230
                                       Donna M. Connolly, NM Bar No. 9202
4
                                       Reed C. Bienvenu, NM Bar No. 147363
                                       1215 Paseo de Peralta
5
                                       Santa Fe, NM 87505
6                                      Telephone: (505) 988-8004
                                       Email: rwhughes@rothsteinlaw.com
7                                      Email: dconnolly@rothsteinlaw.com
                                       Email: rbienvenu@rothsteinlaw.com
8
                                       Counsel for Pueblo of Picuris
9                                      Co-Counsel for the Navajo Nation

10
                                       QUINAULT INDIAN NATION
11
                                       /s/ Lori Bruner
12                                     Lori Bruner, WSBA # 26652
                                       Quinault Office of the Attorney General
13
                                       136 Cuitan Street
                                       Taholah, WA 98587
14
                                       Telephone: 360.276-8215, Ext. 1406
15                                     Email: LBruner@quinault.org

16
                                       ELK VALLEY RANCHERIA, CALIFORNIA
17
                                       /s/ Bradley G. Bledsoe Downes
18                                     Bradley G. Bledsoe Downes, CA Bar No. 176291
                                       General Counsel
19                                     2332 Howland Hill Road
                                       Crescent City, CA 95531
20                                     Telephone: 707.465.2610
                                       Email: bdownes@elk-valley.com
21

22
                                       SAN CARLOS APACHE TRIBE
23
                                       /s/ Alexander B. Ritchie
24
                                       Alexander B. Ritchie, AZ Bar # 019579

25
     NOTICE OF WITHDRAWAL OF MOTION                                        Kanji & Katzen, P.L.L.C.
     – Page 4                                                                811 1st Ave., Suite 630
                                                                                 Seattle, WA 98104
                                                                                      206-344-8100
           Case 1:20-cv-01002-APM Document 119 Filed 09/14/20 Page 5 of 5



1                                      Attorney General
                                       San Carlos Apache Tribe
2                                      Post Office Box 40
                                       16 San Carlos Avenue
3                                      San Carlos, AZ 85550
                                       Telephone: (928) 475-3344
4
                                       Email: alex.ritchie@scat-nsn.gov
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     NOTICE OF WITHDRAWAL OF MOTION                                       Kanji & Katzen, P.L.L.C.
     – Page 5                                                               811 1st Ave., Suite 630
                                                                                Seattle, WA 98104
                                                                                     206-344-8100
